
	

111 HR 162 IH: Senior Citizens Tax Elimination Act
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 162
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Paul (for
			 himself, Mr. Bartlett, and
			 Mr. Garrett of New Jersey) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  inclusion in gross income of Social Security benefits.
	
	
		1.Short titleThis Act may be cited as the
			 Senior Citizens Tax Elimination
			 Act.
		2.Repeal of
			 inclusion in gross income of Social Security benefits
			(a)In
			 generalSection 86 of the Internal Revenue Code of 1986 (relating
			 to social security benefits) is amended by adding at the end the following new
			 subsection:
				
					(g)TerminationThis
				section shall not apply to any taxable year beginning after the date of the
				enactment of this
				subsection.
					.
			(b)Social Security
			 trust funds held harmless
				(1)In
			 generalThere are hereby appropriated (out of any money in the
			 Treasury not otherwise appropriated) for each fiscal year to each fund under
			 the Social Security Act or the
			 Railroad Retirement Act of 1974 an amount equal to the reduction in the
			 transfers to such fund for such fiscal year by reason of section 86(g) of the
			 Internal Revenue Code of 1986.
				(2)No tax
			 increasesIt is the sense of the Congress that tax increases will
			 not be used to provide the revenue necessary to carry out paragraph (1).
				
